            Case 1:20-cv-11721-DPW Document 1 Filed 09/18/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                    BOSTON DIVISION

                                             CASE NO.:

 MORGAN HOWARTH,

                Plaintiff,

 v.

 DAVID SZLAG DBA PARKSIDE ON
 ELLERY BED AND BREAKFAST,

                Defendant.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff MORGAN HOWARTH by and through his undersigned counsel, brings this

Complaint against Defendant DAVID SZLAG D/B/A PARKSIDE ON ELLERY BED AND

BREAKFAST for damages and injunctive relief, and in support thereof states as follows:

                                  SUMMARY OF THE ACTION

       1.      Plaintiff MORGAN HOWARTH (“HOWARTH”), brings this action for

violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute

Howarth’s original copyrighted works of authorship.

       2.      Based in the Washington D.C. area, Howarth has been a photographer for over 25

years and focuses on interior and architecture work. His rich and illustrative style brings

architecture to life by combining a multitude of separately lit images into one perfect shot.

Morgan has worked as a photographer for a multitude of national clients including Timex, Sears

Catalog, The Lenox Hotel, Cole Haan Shoes, GH Bass Shoes, Timberland Shoe, CBS, and Home

& Design Magazine, and has been exposed to many beautiful people and places throughout his


                                             SRIPLAW
                             125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
            Case 1:20-cv-11721-DPW Document 1 Filed 09/18/20 Page 2 of 6



career. However, he still considers the best part of any assignment to be the client’s final

“Wow!”

       3.      Howarth uses a combination of tungsten, daylight, and strobe light to create the

best possible natural looking light to suit the needs of each room or scene. This process takes

several different exposures and lighting set-ups per image which are then combined into one Hi-

Res image.

       4.      Defendant DAVID SZLAG DBA PARKSIDE ON ELLERY BED AND

BREAKFAST (“Parkside B&B”) is located in Cambridge, Massachusetts and, per Parkside

B&B’s website, has been around for the past twenty years in close proximity to Harvard Square

and Boston including Harvard University and the Massachusetts Institute of Technology (MIT).

       5.      Howarth alleges that Parkside B&B copied Howarth’s copyrighted Work from the

internet in order to advertise, market and promote his business activities. Parkside B&B

committed the violations alleged in connection with Parkside B&B’s business for purposes of

advertising and promoting sales to the public in the course and scope of Parkside B&B’s

business.

                                JURISDICTION AND VENUE

       6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

       7.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

       8.      Defendant is subject to personal jurisdiction in Massachusetts.

       9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendant engaged in




                                                2
                                            SRIPLAW
                           125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
             Case 1:20-cv-11721-DPW Document 1 Filed 09/18/20 Page 3 of 6



infringement in this district, Defendant resides in this district, and Defendant is subject to

personal jurisdiction in this district.

                                           DEFENDANT

        10.     DAVID SZLAG DBA PARKSIDE ON ELLERY BED AND BREAKFAST is a

business for restaurant and lodging with its principal place of business at 74 Ellery Street,

Cambridge, MA 02138, and can be served by serving its Registered Agent, Daivd Szlag, at the

same address.

                            THE COPYRIGHTED WORK AT ISSUE

        11.     In 2011, Howarth created a photograph entitled “Bridge_Sculling,” which is

shown below and referred to herein as the “Work”.

        12.     Howarth registered the Work with the Register of Copyrights on September 28,

2011 and was assigned the registration number VA 1-803-266. The Certificate of Registration is

attached hereto as Exhibit 1.

        13.     At all relevant times Howarth was the owner of the copyrighted Work at issue in

this case.




                                                 3
                                             SRIPLAW
                            125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
          Case 1:20-cv-11721-DPW Document 1 Filed 09/18/20 Page 4 of 6



                                 INFRINGEMENT BY DEFENDANT

        14.     Parkside B&B has never been licensed to use the Work at issue in this action for

any purpose.

        15.     On a date after the Work at issue in this action was created, but prior to the filing

of this action, Parkside B&B copied the Work.

        16.     Parkside B&B copied Howarth’s copyrighted Work without Howarth’s

permission.

        17.     After Parkside B&B copied the Work, he made further copies and distributed the

Work on the internet to promote the sale of goods and services as part of its advertisement on

www.BedandBreakfast.com to prominently list the opportunity to reserve a room at the same.

        18.     Parkside B&B copied and distributed Howarth’s copyrighted Work in connection

with Parkside B&B’s business for purposes of advertising and promoting Parkside B&B’s

business, and in the course and scope of advertising and selling products and services.

        19.     Howarth’s Works are protected by copyright but are not otherwise confidential,

proprietary, or trade secrets.

        20.     Parkside B&B committed copyright infringement of the Work as evidenced by

the documents attached hereto as Exhibit 2.

        21.     Howarth never gave Parkside B&B permission or authority to copy, distribute or

display the Work at issue in this case.

        22.     Howarth notified Parkside B&B of the allegations set forth herein on April 26,

2018 and June 8, 2018. To date, Parkside B&B has failed to respond to Plaintiff’s Notices.

Copies of the Notices to Parkside B&B are attached hereto as Exhibit 3.




                                                 4
                                             SRIPLAW
                            125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
              Case 1:20-cv-11721-DPW Document 1 Filed 09/18/20 Page 5 of 6



                                           COUNT I
                                    COPYRIGHT INFRINGEMENT

        23.      Plaintiff incorporates the allegations of paragraphs 1 through 22 of this Complaint

as if fully set forth herein.

        24.      Howarth owns a valid copyright in the Work at issue in this case.

        25.      Howarth registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        26.       Parkside B&B copied, displayed, and distributed the Work at issue in this case

and made derivatives of the Work without Howarth’s authorization in violation of 17 U.S.C. §

501.

        27.      Parkside B&B performed the acts alleged in the course and scope of its business

activities.

        28.      Parkside B&B’s acts were willful.

        29.      Howarth has been damaged.

        30.      The harm caused to Howarth has been irreparable.

        WHEREFORE, the Plaintiff Morgan Howarth prays for judgment against the Defendant

DAVID SZLAG DBA PARKSIDE ON ELLERY BED AND BREAKFAST that:

        a.       Defendant and his officers, agents, servants, employees, affiliated entities, and all

of those in active concert with them, be preliminarily and permanently enjoined from committing

the acts alleged herein in violation of 17 U.S.C. § 501;

        b.       Defendant be required to pay Plaintiff his actual damages and Defendant's profits

attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

U.S.C. § 504;



                                                    5
                                                SRIPLAW
                                125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
               Case 1:20-cv-11721-DPW Document 1 Filed 09/18/20 Page 6 of 6



          c.      Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

statutes sued upon;

          d.      Defendant be required to account for all profits, income, receipts, or other benefits

derived by Defendant as a result of his unlawful conduct;

          e.      Plaintiff be awarded prejudgment interest; and

          f.      Plaintiff be awarded such other and further relief as the Court deems just and

proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: September 18, 2020                        Respectfully submitted,


                                                 /s/ Joseph A. Dunne
                                                 JOEL B. ROTHMAN (JR0352)
                                                 joel.rothman@sriplaw.com
                                                 JOSEPH A. DUNNE (JD0674)
                                                 joseph.dunne@sriplaw.com

                                                 SRIPLAW
                                                 125 Maiden Lane
                                                 Suite 5C
                                                 New York, NY 10038
                                                 929.200.8446 – Telephone
                                                 561.404.4353 – Facsimile

                                                 TAMMY FERN BOUCHARD BAKER
                                                 tammy@bouchardbaker.com

                                                 BOUCHARD BAKER, P.C.
                                                 120 North Main Street
                                                 Suite 204
                                                 Attleboro, MA 02703
                                                 617.999.5529 – Telephone
                                                 401.427.2311 – Facsimile

                                                 Attorneys for Plaintiff Morgan Howarth


                                                   6
                                               SRIPLAW
                             125 MAIDEN LANE, SUITE 5C, NEW YORK, NY 10038
